DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Claims 1, 8 and 15 are presently amended. 
Claims 3, 10 and 17 are cancelled.
Claims 1-2, 4-9, 11-16 and 18-20 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged but are not persuasive.

Response to Arguments
Applicant’s arguments filed 12/15/2020 have been fully considered, and are persuasive in part. 

35 USC § 112 Rejections 
First, Applicant argues “the Office contends (see Office Action, page 9) that support for the amended elements of independent claims 1, 8, and 15 of "wherein the meeting topic affects the user aggregation contribution score according to a comparison of the emotional responses to the items discussed during the previously attended meeting to a meeting topic and objective proposed for the meeting" is not found in the original disclosure. Although Applicants respectfully contend that this functionality is taught in such sections as paragraphs [0071-74] and [0086], among others, of the specification, Applicants have removed this language thereby rendering these rejections moot” [Arguments, page 12].
In response, Applicant’s arguments are considered. Examiner observes that the amended claims appear to comply with the written description requirement. 

35 USC § 103 Rejections 
First, Applicant argues “regarding first the recited elements of independent claims 1, 8, and 15 of “a user aggregation contribution score is provided for the one or more time slots”… the Office asserts (see Office Action, pages 6 and 15) that Goldsmith discloses the elements of the ‘score’ in paragraphs [0157] and [0088], and ‘aggregation’ in paragraph [0137]… Applicants again respectfully assert that the “aggregation” provided here is not related to the “score” disclosed elsewhere. That is, what is being “aggregated” in paragraph [0137] is merely tips for the upcoming (<already-scheduled) meeting, and what is being “scored” is how significant the tips are… More importantly, Applicants note the checklist is provided after the meeting is scheduled” [Arguments, pages 15-17].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Goldsmith, ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate). While a more simple scoring mechanism (such as "unlikely to accept Friday night meetings") may be useful as well, it does not provide the additional data associated with a determination of the cause of the scheduling pattern), wherein the scoring mechanism is “representative of an amalgamation of the characteristics in whole” as recited in claim 1 of the present invention. For example, characteristic data are aggregated and scored to conclude that a user who always rejects meeting invitations taking place after sunset on a Friday is likely to be an observant Jew. Examiner relies on paragraph 137 of Goldsmith as a supplemental citation which more explicitly discloses the aggregation step. However, Examiner maintains that an aggregation step is essential to analyzing the data in the scoring mechanism cited in paragraph 0088 above. 
Regarding the assertion relative to paragraph 137 of Goldsmith that “the checklist is provided after the meeting is scheduled”, Examiner again maintains that paragraph 0088 as cited above more completely teaches the above argued limitation because the aggregated characteristics (e.g. “always rejects meeting invitations taking place after sunset on a Friday”) are “used in determining proposed time slots” as recited in independent claims 1, 8 and 15. As such, Examiner remains unpersuaded.

Second, Applicant argues “regarding the amended elements of independent claims 1, 8, and 15 of “initializing, by the processor, a machine learning mechanism for learning characteristics of one or more users…” the Office asserts (see Office Action, page 10) that Goldsmith discloses “emotional responses”, for example, in paragraph [0096]… The baseball game is not a topic discussed during a meeting, but rather a tweet expressing frustration at the time the meeting was scheduled. Under the Office’s interpretation, the tweet itself must be the meeting during which the baseball game (topic) is discussed to elicit an emotional response. This, however, is clearly outside the scope of the plain meaning of the word ‘meeting’ – and therefore Goldsmith fails to disclose these elements” [Arguments, pages 17-18].
In response, Applicant’s arguments are considered but are not persuasive. In light of the amended claim, Examiner maintains that, while a baseball game may not be the topic of the meeting, it may have been discussed during a previous meeting. Further, Examiner observes Goldsmith provides additional examples disclosing the above argued limitation and directs the Applicant to (Goldsmith, ¶ 126, a meeting between Hamas representatives and Israeli citizens may be ranked as likely to be unsuccessful unless dealing in one or more particular areas where there has been past success). wherein items discussed during a previously attended meeting had shown success. Examiner combines this citation with the emotional response elements of Goldsmith and Takada to further disclose the above argued limitation. As such, Examiner maintains unpersuaded.

Third, Applicant argues “in a good faith effort to promote and advance prosecution, Applicants have amended independent claims 1, 8, and 15 to define that “in conjunction with the user aggregation contribution score...”.  Applicants are unable to discern any portions of Goldsmith, Takeda, and Dotan-Cohen that disclose functionality representative of these elements, nor does the Office assert either as disclosing similar mechanisms” [Arguments, pages 18-19].
In response, Applicant’s arguments are considered but are not persuasive. In light of the amended claims, Examiner respectfully maintains that Goldsmith discloses the amended portion of the above argued limitation and directs the Applicant to (Goldsmith, ¶ 45 the system may then inform the user of the best meeting time or times considering traffic patterns, likely times that participants will be tired due to jetlag), wherein Goldsmith discloses proposed time slots, and to (Id., ¶ 70, a user need not be the initiator for selecting a calendar, messaging, or CRM task. For example, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness learned of through a social media context), wherein Goldsmith further discloses a scheduling proposal based on unresolved matters (i.e. those from a cancelled meeting), and wherein the timeslot proposals would be subsequent to the originally anticipated completion. As such, Examiner remains unpersuaded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15, in part, recite the following limitation: wherein the meeting topic affects the user aggregation contribution score according to a comparison of the emotional responses to the items discussed during the previously attended meeting to a meeting topic and objective proposed for the meeting. Such a comparison does not appear to be recited in the specification or original disclosure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith et al., U.S. Publication No. 2014/0188541 [hereinafter Goldsmith] in view of Takeda et al., U.S. Publication No. 2017/0358045 [hereinafter Takeda], and further in view of Dotan-Cohen et al., U.S. Publication No. 2017/0308866 [hereinafter Dotan-Cohen].

Regarding claim 1, Goldsmith discloses a method for intelligent scheduling management by a processor, comprising: initializing, by the processor, a machine learning mechanism for learning characteristics of one or more users in relation to scheduling a meeting, the characteristics including: a behavior of the one or more users… [Takeda discloses …an emotional state of each one of the one or more users…] including emotional responses, as captured by a plurality of sensor devices monitoring the one or more users during a previously attended meeting according to a meeting topic and… [Dotan-Cohen discloses …objective…] discussed in the previously attended meeting such that the emotional responses to items discussed during the previously attended meeting, as captured by the plurality of sensor devices during the previously attended meeting, are correlated to the meeting topic and… [Dotan-Cohen discloses …objective…], a level of interaction and engagement of the one or more users during the previously attended meeting, and a percentage rate for accepting or rescheduling a scheduled meeting (Goldsmith, ¶ 50, alternatively, or in combination, the  system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences), (Id., ¶ 96, if a recipient posted on Twitter.TM. "Don't you hate idiots who schedule while the Dodgers are playing?" (discloses emotional response), future meeting requests may be correlated to not be sent requesting a meeting during a Dodgers game), (Id., 126, a meeting between Hamas representatives and Israeli citizens may be ranked as likely to be unsuccessful unless dealing in one or more particular areas where there has been past success (further discloses responses to items discussed during previously attended meetings)), (Id., ¶ 79, if a participant's meeting is in downtown Los Angeles and the participant is in Santa Monica, the system, based on previously stored behaviors correlated and created based on the data disclosed above, can alert the participant to leave at a particular time (discloses correlating based on previous activity)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context (discloses based on meeting topic). For example, text input area 450 or subject text area 404 may contain information about the context of a meeting. Based on this information (and/or other information), the user interface may automatically select contacts from a participant's set of contacts (or contacts based on contacts known by the system) that would likely be invited to a meeting regarding the subject matter entered. This selection may be made based on information (such as individual stored behaviors) gathered about these contacts via the data sources listed in FIG. 1, or throughout this disclosure), (Id., ¶ 49, Participant data 140 may also be accessed to either create a stored behavior, or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio (discloses measuring interaction/engagement with sensor), and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses level of engagement) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 6, the system is configured to receive from at least one environmental data gathering device (such as a camera or microphone), data about at least one target participant at a gathering of a plurality of participants, analyze such data to determine at least one observed behavior (discloses behavior)), (Id., ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses percentage), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict")), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled (discloses rescheduling)); [Takeda discloses …training, by the processor, a model…] Goldsmith further discloses …by the machine learning mechanism for each of the one or more users using each of the characteristics corresponding thereto, wherein the characteristics are learned… [Dotan-Cohen discloses …over a selected time period]… and used to determine a user aggregation contribution score representative of an amalgamation of the characteristics in whole (Goldsmith, ¶ 49, Participant data 140 may also be accessed to either create a stored behavior (discloses learning characteristics), or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio, and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)); [Takeda discloses …responsive to receiving an output of the trained model…] Goldsmith further discloses …cognitively identifying, by the processor… [Takeda discloses …according to the trained model…] a plurality of time slots proposed for scheduling the meeting according to the user aggregation contribution score, the user aggregation contribution score further accounting for a plurality of identified contextual factors, scheduling availability, an attendance confidence level assigned to each of the one or more users, and the meeting topic and objective such that the user aggregation contribution score is provided for each of the plurality of time slots proposed for the meeting, in conjunction with the user aggregation contribution score, the plurality of time slots proposed for scheduling the meeting are determined according to an identification as to whether any unresolved or pending matters of a same type as the meeting topic and objective exist, such that the plurality of time slots are proposed subsequent to an anticipated completion of the unresolved or pending matters (Goldsmith, ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses attendance confidence level), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict"), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 70, a user need not be the initiator for selecting a calendar, messaging, or CRM task. For example, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness (discloses scheduling proposal based on unresolved matters, wherein the proposals would be subsequent to the original anticipated completion) learned of through a social media context), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses contribution scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation of meeting determination data) all of the data needed for a meeting), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 48, data from geographic data store 164 may be gathered by intelligent assistant hub 110. This data may comprise data indicating that Brazil has an average humidity of 41%. This data may then be compared to a stored behavior (discloses comparison of emotional responses) when a user is attempting to initiate an electronic meeting request for a meeting in Brazil); and automatically scheduling, by the processor, the meeting during one of the plurality of time slots for the one or more users according to the user aggregation contribution score as determined by an analysis of the cognitive identification according to… [Takeda discloses …the trained model] (Goldsmith, ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting), providing smart messaging, and making CRM decisions), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention (discloses automatically scheduling a meeting), such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness learned of through a social media context), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses time slots), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (further discloses scoring)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting);
While suggested, Goldsmith does not explicitly disclose an emotional state of each one of the one or more users... objective; training, by the processor, a model …over a selected time period; responsive to receiving an output of the trained model… according to the trained model; …the trained model
However, Takeda discloses an emotional state of each one of the one or more users (Takeda, ¶ 126, it is possible to estimate the hierarchical relationship between members in the organization on the basis of the results of emotion analysis (discloses emotional state) and senders and addressees of e-mails); training, by the processor, a model; responsive to receiving an output of the trained model… according to the trained model; …the trained model (Id., ¶ 8, In order to solve the above-described problems, a data analysis system according to an aspect of the present invention includes: a data acquisition unit that acquires, as a training data set, a data set including a plurality of combinations of training data and classification information for classifying the training data; a relation evaluation unit that evaluates a relation between a data element included in the training data and the classification information; a partial data generation unit that divides each of a plurality of pieces of unknown data, which are analysis targets, into partial unknown data which constitute part of each pieces of the unknown data; and a data evaluation unit that evaluates each piece of the partial unknown data on the basis of evaluation results by the relation evaluation unit).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the model training and emotional state elements of Takeda in the analogous art of data analysis related to meeting materials (Takeda, ¶ 33).
The motivation for doing so would have been to improve the ability to “utiliz[e] the structure of the analysis target data and enhance the accuracy of the data analysis” [Takeda, ¶¶56, 82; Goldsmith, ¶ 88] by substituting additional, weighted “feedback on the judgment by the data analysis apparatus 100” [Takeda, ¶56] for Goldsmith’s generally weighted preferences accounting for context when scheduling meetings [Goldsmith, ¶0130]. See MPEP § 2141(III)(B).
	While suggested, the combination of Goldsmith and Takeda does not explicitly disclose objective … objective …over a selected time period.
	However, Dotan-Cohen discloses objective… objective (Dotan-Cohen, ¶ 99, Meeting features optimizer 268 is generally responsible for determining optimal meeting features for the proposed meeting(s) based on the goals or concerns of the meeting organizer (discloses objective of a meeting)); …over a selected time period (Id., ¶ 1, The meeting organizer typically sets the time, location and subject of the meeting prior to sending a meeting invitation to invitees, without advanced knowledge of whether the meeting details are acceptable for meeting invitees).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith and the emotional state elements of Takeda to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency. 
The motivation for doing so would have been to improve “meeting scheduling functionality, which may include meetings optimized for attendance by certain users, and/or determining meeting attendance models based on prior meeting events” (Dotan-Cohen, ¶ 117), and “to increase the accuracy of the meeting attendance models” [Dotan-Cohen, ¶ 90; Takeda, ¶ 83; Goldsmith, ¶ 88].  See MPEP § 2141(III)(G).

Regarding claim 2, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the method of claim 1. 
Goldsmith further discloses further including determining the attendance confidence level according to types of meetings attended by the one or more users, a level of engagement or interaction performed by the one or more users during each attended meeting, those of the types of meetings attended that interfere with other meetings, [Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion], an attendance record for each scheduled meeting, or a combination thereof, wherein the user aggregation contribution score is a score based on an aggregation of the plurality of identified contextual factors, the scheduling availability, the attendance confidence level assigned to each of the one or more users, and the meeting topic and objective (Goldsmith, ¶ 50, alternatively, or in combination (discloses combination), the system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences (discloses determining). For example, if a user declines invitations for meetings at Italian restaurants three times (discloses attendance record)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result), (Id., ¶ 84, a further aspect may include refreshing the cached data after different amounts of time depending on the type of meeting (discloses type of meeting) or communication or whether the cache contains sufficient data), (Id., ¶ 46, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable) (discloses interference with other meetings)). 
Dotan-Cohen further discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion (Dotan-Cohen, ¶ 43, may include yellow pages identifier (YPID) information; duration of the meeting event, which may be different than a scheduled duration (i.e., the meeting was longer or shorter than scheduled)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency. 
The motivation for doing so would have been to improve “meeting scheduling functionality, which may include meetings optimized for attendance by certain users, and/or determining meeting attendance models based on prior meeting events” as discussed by Dotan-Cohen (¶ 117).

Regarding claim 4, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the method of claim 1. 
Goldsmith further discloses further including: increasing the attendance confidence level for those of the one or more users that accept the scheduled meeting (Goldsmith, ¶ 95, it should be understood that acceptance, type of acceptance, characteristics of acceptance (discloses accept the meeting), non-acceptance and characteristics of non-acceptance of outbound communications to the person being analyzed may be utilized in addition to, or in place of, inbound communications for these purposes), (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases (discloses increasing), then speeding tickets decrease), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result); and decreasing the attendance confidence level for those of the one or more users that reject the scheduled meeting (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases, then speeding tickets decrease (discloses decreasing)), (Id., ¶ 88, a user who always rejects meeting invitations (discloses reject the meeting) taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result).

Regarding claim 5, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the method of claim 1. 
Goldsmith further discloses further including identifying as the identified contextual factors a user profile, data relating to a calendar of each one of the one or more users, information relating to the scheduled meeting, topics of discussion of the previously attended meetings, one or more previous meetings on a similar topic relating to the meeting topic and objective, and a plurality of communication or documentation relating to the previously attended meetings by the one or more users (Goldsmith, ¶ 100, smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses topic of meeting)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)), (Id., ¶ 42, current calendaring, messaging, and CRM systems track and manipulate meetings, messages, and relationships between users (discloses data relating to users' calendars)), (Id., ¶ 83, previous presentations, PowerPoint or similar presentations, speeches, and other data may be utilized...The content of the data may also be analyzed to identify the origin and relevant data within such content (discloses previous meetings and related documentation), (Id., ¶ 93, emails sent to a user that are under 100 characters long may receive a brief but fast response). 

Regarding claim 6, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the method of claim 1. 
Goldsmith further discloses further including: using an analyzer device to cognitively identify the plurality of time slots for scheduling the meeting (Goldsmith, ¶ 52, environment data analyzer (discloses analyzer module 112 may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data 150… These comparisons may trigger outputs helpful for setting up meetings or informing participants), (Id., ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting)); collecting and updating data relating to the identified contextual factors upon completion of the previously attended meetings to update a user profile of the one or more users (Goldsmith, ¶ 102, the system may collect (discloses collecting) context aware information such as from the user, meeting subject 404, text data 450, invitees 402, and/or other relevant data), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 140, the database is updated (discloses updating) in realtime utilizing GPS or other geolocation mechanisms), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)); or applying one or more rules for using the identified contextual factors based on learned historical patterns (Goldsmith, ¶ 50, Alternatively, or in combination, the system (such as the participant preference module 120) may track user interactions to implicitly determine these preferences. For example, if a user declines invitations for meetings at Italian restaurants three times, then the system may analyze this information and conclude that the user prefers not to eat at Italian restaurants (discloses applying rules/learned historical patterns). 

Regarding claim 7, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the method of claim 1. 
Goldsmith further discloses further including selecting the time slot for of the plurality of time slots [Dotan-Cohen discloses scheduling the meeting having a highest ranked] user aggregation contribution score as compared with other time slots of the plurality of time slots having a lower ranked user aggregation contribution score for the one or more users (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses selecting time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 152, a COO might be scored as less likely to be available just prior to the end of the fiscal year, a CPA might be scored as less likely to be available just prior to the end of the tax year, and an attorney's availability may be scored by checking court calendars for trial or hearing dates (discloses lower ranked score), (Id., ¶ 137, In one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table). 
Goldsmith does not explicitly disclose … scheduling the meeting having a highest ranked… 
However, Dotan-Cohen discloses … scheduling the meeting having a highest ranked… (Dotan-Cohen, ¶ 101, maximizing attendance of meeting attendees with the highest importance scores may be facilitated, for example, by determining optimal meeting features that reconcile meeting importance scores and likelihood of attendance to establish optimal conditions for a meeting). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the highest ranked elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 8, Goldsmith discloses a system for intelligent scheduling management by a processor, comprising: one or more processors, operational within and between a distributed computing environment, that: initialize, by the one or more processors, a machine learning mechanism for learning characteristics of one or more users in relation to scheduling a meeting, the characteristics including: a behavior of the one or more users… [Takeda discloses an emotional state of each one of the one or more users…] including emotional responses, as captured by a plurality of sensor devices monitoring the one or more users during a previously attended meeting according to a meeting topic and [Dotan-Cohen discloses objective] discussed in the previously attended meeting such that the emotional responses to items discussed during the previously attended meeting, as captured by the plurality of sensor devices during the previously attended meeting, are correlated to the meeting topic and [Dotan-Cohen discloses objective], a level of interaction and engagement of the one or more users during the previously attended meeting, and a percentage rate for accepting or rescheduling a scheduled meeting (Goldsmith, ¶ 50, alternatively, or in combination, the  system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences), (Id., ¶ 96, if a recipient posted on Twitter.TM. "Don't you hate idiots who schedule while the Dodgers are playing?" (discloses emotional response), future meeting requests may be correlated to not be sent requesting a meeting during a Dodgers game), (Id., 126, a meeting between Hamas representatives and Israeli citizens may be ranked as likely to be unsuccessful unless dealing in one or more particular areas where there has been past success (further discloses responses to items discussed during previously attended meetings)), (Id., ¶ 79, if a participant's meeting is in downtown Los Angeles and the participant is in Santa Monica, the system, based on previously stored behaviors correlated and created based on the data disclosed above, can alert the participant to leave at a particular time (discloses correlating based on previous activity)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context (discloses based on meeting topic). For example, text input area 450 or subject text area 404 may contain information about the context of a meeting. Based on this information (and/or other information), the user interface may automatically select contacts from a participant's set of contacts (or contacts based on contacts known by the system) that would likely be invited to a meeting regarding the subject matter entered. This selection may be made based on information (such as individual stored behaviors) gathered about these contacts via the data sources listed in FIG. 1, or throughout this disclosure), (Id., ¶ 49, Participant data 140 may also be accessed to either create a stored behavior, or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio (discloses measuring interaction/engagement with sensor), and/or other contextual information on a periodic, intermittent, or constant basis), (Goldsmith, ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses level of engagement) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 6, the system is configured to receive from at least one environmental data gathering device (such as a camera or microphone), data about at least one target participant at a gathering of a plurality of participants, analyze such data to determine at least one observed behavior (discloses behavior)), (Id., ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses percentage), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict")), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled (discloses rescheduling)); [Takeda discloses train, by the processor, a model] Goldsmith further discloses…by the machine learning mechanism for each of the one or more users using each of the characteristics corresponding thereto, wherein the characteristics are learned [Dotan-Cohen discloses …over a selected time period]… and used to determine a user aggregation contribution score representative of an amalgamation of the characteristics in whole (Goldsmith, ¶ 49, Participant data 140 may also be accessed to either create a stored behavior (discloses learning characteristics), or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio, and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)); [Takeda discloses responsive to receiving an output of the trained model…] Goldsmith further discloses …cognitively identify, by the one or more processors… [Takeda discloses according to the trained model…] a plurality of time slots proposed for scheduling the meeting according to the user aggregation contribution score, the user aggregation contribution score further accounting for a plurality of identified contextual factors, scheduling availability, an attendance confidence level assigned to each of the one or more users, and the meeting topic and objective such that the user aggregation contribution score is provided for each of the plurality of time slots proposed for the meeting, , in conjunction with the user aggregation contribution score, the plurality of time slots proposed for scheduling the meeting are determined according to an identification as to whether any unresolved or pending matters of a same type as the meeting topic and objective exist, such that the plurality of time slots are proposed subsequent to an anticipated completion of the unresolved or pending matters (Goldsmith, ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses attendance confidence level), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict"), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 70, a user need not be the initiator for selecting a calendar, messaging, or CRM task. For example, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness (discloses scheduling proposal based on unresolved matters, wherein the proposals would be subsequent to the original anticipated completion) learned of through a social media context), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation of meeting determination data) all of the data needed for a meeting), (Id., ¶ 100 text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 48, data from geographic data store 164 may be gathered by intelligent assistant hub 110. This data may comprise data indicating that Brazil has an average humidity of 41%. This data may then be compared to a stored behavior (discloses comparison of emotional responses) when a user is attempting to initiate an electronic meeting request for a meeting in Brazil); and automatically schedule, by the one or more processors, the meeting during one of the plurality of time slots for the one or more users according to the user aggregation contribution score as determined by an analysis of the cognitive identification according to… [Takeda discloses …the trained model] (Goldsmith, ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting), providing smart messaging, and making CRM decisions), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention (discloses automatically scheduling a meeting), such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness learned of through a social media context), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses time slots), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (further discloses scoring)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting).
While suggested, Goldsmith does not explicitly disclose an emotional state of each one of the one or more users... objective; train, by the one or more processors, a model …over a selected time period; responsive to receiving an output of the trained model… according to the trained model; …the trained model
However, Takeda discloses an emotional state of each one of the one or more users (Takeda, ¶ 126, it is possible to estimate the hierarchical relationship between members in the organization on the basis of the results of emotion analysis (discloses emotional state) and senders and addressees of e-mails); training, by the processor, a model; responsive to receiving an output of the trained model… according to the trained model; …the trained model (Id., ¶ 8, In order to solve the above-described problems, a data analysis system according to an aspect of the present invention includes: a data acquisition unit that acquires, as a training data set, a data set including a plurality of combinations of training data and classification information for classifying the training data; a relation evaluation unit that evaluates a relation between a data element included in the training data and the classification information; a partial data generation unit that divides each of a plurality of pieces of unknown data, which are analysis targets, into partial unknown data which constitute part of each pieces of the unknown data; and a data evaluation unit that evaluates each piece of the partial unknown data on the basis of evaluation results by the relation evaluation unit).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the model training and emotional state elements of Takeda in the analogous art of data analysis related to meeting materials for the same reasons as stated for claim 1.
While suggested, the combination of Goldsmith and Takeda does not explicitly disclose objective … objective …over a selected time period.
	However, Dotan-Cohen discloses objective… objective (Dotan-Cohen, ¶ 99, Meeting features optimizer 268 is generally responsible for determining optimal meeting features for the proposed meeting(s) based on the goals or concerns of the meeting organizer (discloses objective of a meeting)); …over a selected time period (Id., ¶ 1, The meeting organizer typically sets the time, location and subject of the meeting prior to sending a meeting invitation to invitees, without advanced knowledge of whether the meeting details are acceptable for meeting invitees).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith and the emotional state elements of Takeda to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors determine the attendance confidence level according to types of meetings attended by the one or more users, a level of engagement or interaction performed by the one or more users during each attended meeting, those of the types of meetings attended that interfere with other meetings, [Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion], an attendance record for each scheduled meeting, or a combination thereof, wherein the user aggregation contribution score is a score based on an aggregation of the plurality of identified contextual factors, the scheduling availability, the attendance confidence level assigned to each of the one or more users, and the meeting topic and objective (Goldsmith, ¶ 50, alternatively, or in combination (discloses combination), the system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences (discloses determining). For example, if a user declines invitations for meetings at Italian restaurants three times (discloses attendance record)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result), (Id., ¶ 84, a further aspect may include refreshing the cached data after different amounts of time depending on the type of meeting (discloses type of meeting) or communication or whether the cache contains sufficient data), (Id., ¶ 46, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable) (discloses interference with other meetings)). 
Goldsmith does not explicitly disclose those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion. 
However, Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion (Dotan-Cohen, ¶ 43, may include yellow pages identifier (YPID) information; duration of the meeting event, which may be different than a scheduled duration (i.e., the meeting was longer or shorter than scheduled)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 11, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors: increase the attendance confidence level for those of the one or more users that accept the scheduled meeting (Goldsmith, ¶ 95, it should be understood that acceptance, type of acceptance, characteristics of acceptance (discloses accept the meeting), non-acceptance and characteristics of non-acceptance of outbound communications to the person being analyzed may be utilized in addition to, or in place of, inbound communications for these purposes), (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases (discloses increasing), then speeding tickets decrease), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result); and decrease the attendance confidence level for those of the one or more users that reject the scheduled meeting (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases, then speeding tickets decrease (discloses decreasing)), (Id., ¶ 88, a user who always rejects meeting invitations (discloses reject the meeting) taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result).


Regarding claim 12, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors identify as the identified contextual factors a user profile, data relating to a calendar of each one of the one or more users, information relating to the scheduled meeting, topics of discussion of the previously attended meetings, one or more previous meetings on a similar topic relating to the meeting topic and objective, and a plurality of communication or documentation relating to the previously attended meetings by the one or more users (Goldsmith, ¶ 100, smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses topic of meeting)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)), (Id., ¶ 42, current calendaring, messaging, and CRM systems track and manipulate meetings, messages, and relationships between users (discloses data relating to users' calendars)), (Id., ¶ 83, previous presentations, PowerPoint or similar presentations, speeches, and other data may be utilized...The content of the data may also be analyzed to identify the origin and relevant data within such content (discloses previous meetings and related documentation). 

Regarding claim 13, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors: use an analyzer device to cognitively identify the plurality of time slots for scheduling the meeting (Goldsmith, ¶ 52, environment data analyzer (discloses analyzer module 112 may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data 150… These comparisons may trigger outputs helpful for setting up meetings or informing participants), (Id., ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting)); collect and update data relating to the identified contextual factors upon completion of the previously attended meetings to update a user profile of the one or more users (Goldsmith, ¶ 102, the system may collect (discloses collecting) context aware information such as from the user, meeting subject 404, text data 450, invitees 402, and/or other relevant data), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 140, the database is updated (discloses updating) in realtime utilizing GPS or other geolocation mechanisms), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)); or apply one or more rules for using the identified contextual factors based on learned historical patterns (Goldsmith, ¶ 50, Alternatively, or in combination, the system (such as the participant preference module 120) may track user interactions to implicitly determine these preferences. For example, if a user declines invitations for meetings at Italian restaurants three times, then the system may analyze this information and conclude that the user prefers not to eat at Italian restaurants (discloses applying rules/learned historical patterns). 

Regarding claim 14, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the system of claim 8. 
Goldsmith further discloses wherein the one or more processors select the time slot of the plurality of time slots for [Dotan-Cohen discloses scheduling the meeting having a highest ranked] user aggregation contribution score as compared with other time slots of the plurality of time slots having a lower ranked user aggregation contribution score for the one or more users (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses selecting time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 152, a COO might be scored as less likely to be available just prior to the end of the fiscal year, a CPA might be scored as less likely to be available just prior to the end of the tax year, and an attorney's availability may be scored by checking court calendars for trial or hearing dates (discloses lower ranked score), (Id., ¶ 137, In one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table). 
Goldsmith does not explicitly disclose … scheduling the meeting having a highest ranked… 
However, Dotan-Cohen discloses … scheduling the meeting having a highest ranked… (Dotan-Cohen, ¶ 101, maximizing attendance of meeting attendees with the highest importance scores may be facilitated, for example, by determining optimal meeting features that reconcile meeting importance scores and likelihood of attendance to establish optimal conditions for a meeting). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the highest ranked elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 15, Goldsmith discloses a computer program product for intelligent scheduling management by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that initializes, by the processor, a machine learning mechanism for learning characteristics of one or more users in relation to scheduling a meeting, the characteristics including: a behavior of the one or more users… [Takeda discloses an emotional state of each one of the one or more users…] including emotional responses, as captured by a plurality of sensor devices monitoring the one or more users during a previously attended meeting according to a meeting topic and [Dotan-Cohen discloses objective] discussed in the previously attended meeting such that the emotional responses to items discussed during the previously attended meeting, as captured by the plurality of sensor devices during the previously attended meeting, are correlated to the meeting topic and [Dotan-Cohen discloses objective], a level of interaction and engagement of the one or more users during the previously attended meeting, and a percentage rate for accepting or rescheduling a scheduled meeting (Goldsmith, ¶ 50, alternatively, or in combination, the  system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences), (Id., ¶ 96, if a recipient posted on Twitter.TM. "Don't you hate idiots who schedule while the Dodgers are playing?" (discloses emotional response), future meeting requests may be correlated to not be sent requesting a meeting during a Dodgers game), (Id., 126, a meeting between Hamas representatives and Israeli citizens may be ranked as likely to be unsuccessful unless dealing in one or more particular areas where there has been past success (further discloses responses to items discussed during previously attended meetings)), (Id., ¶ 79, if a participant's meeting is in downtown Los Angeles and the participant is in Santa Monica, the system, based on previously stored behaviors correlated and created based on the data disclosed above, can alert the participant to leave at a particular time (discloses correlating based on previous activity)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 100, The smart meeting user interface may automatically populate invitees based on context (discloses based on meeting topic). For example, text input area 450 or subject text area 404 may contain information about the context of a meeting. Based on this information (and/or other information), the user interface may automatically select contacts from a participant's set of contacts (or contacts based on contacts known by the system) that would likely be invited to a meeting regarding the subject matter entered. This selection may be made based on information (such as individual stored behaviors) gathered about these contacts via the data sources listed in FIG. 1, or throughout this disclosure), (Id., ¶ 49, Participant data 140 may also be accessed to either create a stored behavior, or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio (discloses measuring interaction/engagement with sensor), and/or other contextual information on a periodic, intermittent, or constant basis), (Goldsmith, ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses level of engagement) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 6, the system is configured to receive from at least one environmental data gathering device (such as a camera or microphone), data about at least one target participant at a gathering of a plurality of participants, analyze such data to determine at least one observed behavior (discloses behavior)), (Id., ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses percentage), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict")), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled (discloses rescheduling)); an executable portion that [Takeda discloses trains, by the processor, a model] Goldsmith further discloses…by the machine learning mechanism for each of the one or more users using each of the characteristics corresponding thereto, wherein the characteristics are learned [Dotan-Cohen discloses …over a selected time period]… and used to determine a user aggregation contribution score representative of an amalgamation of the characteristics in whole (Goldsmith, ¶ 49, Participant data 140 may also be accessed to either create a stored behavior (discloses learning characteristics), or to be compared to stored behaviors. Participant data may include data gathered from environmental sensors 128 across one or more participant devices 108. These sensors may be gathering health, location, temperature, image, audio, and/or other contextual information on a periodic, intermittent, or constant basis), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses scoring based on likelihood to accept a meeting)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 65, predictive modeling may be used including neural networks, heuristic models, statistical models... machine learning (discloses machine learning)); an executable portion that [Takeda discloses responsive to receiving an output of the trained model…] Goldsmith further discloses …cognitively identify, by the processor… [Takeda discloses according to the trained model…] a plurality of time slots proposed for scheduling the meeting according to the user aggregation contribution score, the user aggregation contribution score further accounting for a plurality of identified contextual factors, scheduling availability, an attendance confidence level assigned to each of the one or more users, and the meeting topic and objective such that the user aggregation contribution score is provided for each of the plurality of time slots proposed for the meeting, in conjunction with the user aggregation contribution score, the plurality of time slots proposed for scheduling the meeting are determined according to an identification as to whether any unresolved or pending matters of a same type as the meeting topic and objective exist, such that the plurality of time slots are proposed subsequent to an anticipated completion of the unresolved or pending matters (Goldsmith, ¶ 43, the system may identify the likely acceptability of meeting times by ranges (such as 1 to 10), percentages (discloses attendance confidence level), or groups (such as "clear", "possible issues", "likely conflict", and "known conflict"), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses proposed time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 70, a user need not be the initiator for selecting a calendar, messaging, or CRM task. For example, a meeting or message task may be triggered automatically without user intervention, such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness (discloses scheduling proposal based on unresolved matters, wherein the proposals would be subsequent to the original anticipated completion) learned of through a social media context), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (discloses scoring based on likelihood to accept a meeting)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result (further discloses confidence level)), (Id., ¶ 45, the schedules of the participants, the conflicts with local holidays or traditions, the conflicts with participant holidays, traditions or observances, venue availability, cost of transportation to the proposed meeting place as it varies with date and time, and cost, availability (discloses scheduling availability)), (Id., ¶ 133, after seeking validation from User 2, or after checking to see if the users are "friends" or otherwise linked within a social network context (discloses context, factors)), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation of meeting determination data) all of the data needed for a meeting), (Id., ¶ 100 text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses meeting topic)), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 48, data from geographic data store 164 may be gathered by intelligent assistant hub 110. This data may comprise data indicating that Brazil has an average humidity of 41%. This data may then be compared to a stored behavior (discloses comparison of emotional responses) when a user is attempting to initiate an electronic meeting request for a meeting in Brazil); and an executable portion that automatically schedules, by the processor, the meeting during one of the plurality of time slots for the one or more users according to the user aggregation contribution score as determined by an analysis of the cognitive identification according to… [Takeda discloses …the trained model] (Goldsmith, ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting), providing smart messaging, and making CRM decisions), (Id., ¶ 70, a meeting or message task may be triggered automatically without user intervention (discloses automatically scheduling a meeting), such as whether or not to send a message that notifies a participant that a meeting should be rescheduled due to an attendee's illness learned of through a social media context), (Id., ¶ 45 the system may then inform the user of the best meeting time or times (discloses time slots), (Id., ¶ 7, The memory may comprise instructions that, when executed by the processor, (discloses processor) cause the device to query, via the network interface, a first database, the first database comprising non-calendaring-application context information), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table), (Id., ¶ 157, the system may utilize the available data to generate a scoring of likelihood of conflict, success, or other outcomes. For example, if a meeting is being set up between a businessman who is associated with Hamas and a businessman who regularly donated money only to Jewish politicians, even in the absence of any specific factors standing in the way of a meeting, the system may score (discloses scoring relative to scheduling a meeting) the meeting as unlikely to succeed and provide the user with such information), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate) (further discloses scoring)), (Id., ¶ 137, in one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting).
While suggested, Goldsmith does not explicitly disclose an emotional state of each one of the one or more users... objective; train, by the processor, a model …over a selected time period; responsive to receiving an output of the trained model… according to the trained model; …the trained model
However, Takeda discloses an emotional state of each one of the one or more users (Takeda, ¶ 126, it is possible to estimate the hierarchical relationship between members in the organization on the basis of the results of emotion analysis (discloses emotional state) and senders and addressees of e-mails); training, by the processor, a model; responsive to receiving an output of the trained model… according to the trained model; …the trained model (Id., ¶ 8, In order to solve the above-described problems, a data analysis system according to an aspect of the present invention includes: a data acquisition unit that acquires, as a training data set, a data set including a plurality of combinations of training data and classification information for classifying the training data; a relation evaluation unit that evaluates a relation between a data element included in the training data and the classification information; a partial data generation unit that divides each of a plurality of pieces of unknown data, which are analysis targets, into partial unknown data which constitute part of each pieces of the unknown data; and a data evaluation unit that evaluates each piece of the partial unknown data on the basis of evaluation results by the relation evaluation unit).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the model training and emotional state elements of Takeda in the analogous art of data analysis related to meeting materials for the same reasons as stated for claim 1.
While suggested, the combination of Goldsmith and Takeda does not explicitly disclose objective … objective …over a selected time period.
	However, Dotan-Cohen discloses objective… objective (Dotan-Cohen, ¶ 99, Meeting features optimizer 268 is generally responsible for determining optimal meeting features for the proposed meeting(s) based on the goals or concerns of the meeting organizer (discloses objective of a meeting)); …over a selected time period (Id., ¶ 1, The meeting organizer typically sets the time, location and subject of the meeting prior to sending a meeting invitation to invitees, without advanced knowledge of whether the meeting details are acceptable for meeting invitees).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith and the emotional state elements of Takeda to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 1.

Regarding claim 16, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the computer program product of claim 15. 
Goldsmith further discloses further including an executable portion that determines the attendance confidence level according to types of meetings attended by the one or more users, a level of engagement or interaction performed by the one or more users during each attended meeting, those of the types of meetings attended that interfere with other meetings, [Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion], an attendance record for each scheduled meeting, or a combination thereof, wherein the user aggregation contribution score is a score based on an aggregation of the plurality of identified contextual factors, the scheduling availability, the attendance confidence level assigned to each of the one or more users, and the meeting topic and objective (Goldsmith, ¶ 50, alternatively, or in combination (discloses combination), the system (such as the participant preference module 120) may track user interactions (discloses level of interaction) to implicitly determine these preferences (discloses determining). For example, if a user declines invitations for meetings at Italian restaurants three times (discloses attendance record)), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result), (Id., ¶ 84, a further aspect may include refreshing the cached data after different amounts of time depending on the type of meeting (discloses type of meeting) or communication or whether the cache contains sufficient data), (Id., ¶ 46, Microsoft Outlook stores calendaring or scheduling information about its individual users (such as the times when they are available or unavailable) (discloses interference with other meetings)). 
Goldsmith does not explicitly disclose those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion. 
However, Dotan-Cohen discloses those of the types of meetings attended by the one or more users that have a completion time extending beyond a scheduled time period for completion (Dotan-Cohen, ¶ 43, may include yellow pages identifier (YPID) information; duration of the meeting event, which may be different than a scheduled duration (i.e., the meeting was longer or shorter than scheduled)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the extended meeting elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Regarding claim 18, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the computer program product of claim 15.
Goldsmith further discloses further including an executable portion that: increases the attendance confidence level for those of the one or more users that accept the scheduled meeting (Goldsmith, ¶ 95, it should be understood that acceptance, type of acceptance, characteristics of acceptance (discloses accept the meeting), non-acceptance and characteristics of non-acceptance of outbound communications to the person being analyzed may be utilized in addition to, or in place of, inbound communications for these purposes), (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases (discloses increasing), then speeding tickets decrease), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level (discloses confidence level) in the query result); decreases the attendance confidence level for those of the one or more users that reject the scheduled meeting (Id., ¶ 64, a correlation may be calculated that states that if volume of cars increases, then speeding tickets decrease (discloses decreasing)), (Id., ¶ 88, a user who always rejects meeting invitations (discloses reject the meeting) taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew), (Id., ¶ 111, the display may indicate the likelihood of an event occurring or not occurring, or a confidence level in the query result); or identifies as the identified contextual factors a user profile, data relating to a calendar of each one of the one or more users, information relating to the scheduled meeting, topics of discussion of the previously attended meetings, one or more previous meetings on a similar topic relating to the meeting topic and objective, and a plurality of communication or documentation relating to the previously attended meetings by the one or more users (Goldsmith, ¶ 100, smart meeting user interface may automatically populate invitees based on context. For example, text input area 450 or subject text area 404 may contain information about the context of a meeting (discloses topic of meeting)), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)), (Id., ¶ 42, current calendaring, messaging, and CRM systems track and manipulate meetings, messages, and relationships between users (discloses data relating to users' calendars)), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 83, previous presentations, PowerPoint or similar presentations, speeches, and other data may be utilized...The content of the data may also be analyzed to identify the origin and relevant data within such content (discloses previous meetings and related documentation). 

Regarding claim 19, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the computer program product of claim 15. 
Goldsmith further discloses further including an executable portion that: uses an analyzer device to cognitively identify the plurality of time slots for scheduling the meeting (Goldsmith, ¶ 52, environment data analyzer (discloses analyzer module 112 may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data 150… These comparisons may trigger outputs helpful for setting up meetings or informing participants), (Id., ¶ 46, current disclosure, however, does describe how to use context information (e.g. non-calendaring-application information, non-scheduling information, and non-scheduling (or non-calendar) preferences) to assist in formulating smart meeting requests, performing meeting scheduling (discloses scheduling a meeting)); collects and updates data relating to the identified contextual factors upon completion of the previously attended meetings to update a user profile of the one or more users (Goldsmith, ¶ 102, the system may collect (discloses collecting) context aware information such as from the user, meeting subject 404, text data 450, invitees 402, and/or other relevant data), (Id., ¶ 140, the database is updated (discloses updating) in realtime utilizing GPS or other geolocation mechanisms), (Id., ¶ 103, Suggested times 410 and 412 may be identified by the system as times that likely work for participants based on past observed meeting times (discloses previously attended meeting) or other observed data), (Id., ¶ 88, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140 (discloses user profile)); or applies one or more rules for using the identified contextual factors based on learned historical patterns (Goldsmith, ¶ 50, Alternatively, or in combination, the system (such as the participant preference module 120) may track user interactions to implicitly determine these preferences. For example, if a user declines invitations for meetings at Italian restaurants three times, then the system may analyze this information and conclude that the user prefers not to eat at Italian restaurants (discloses applying rules/learned historical patterns). 

Regarding claim 20, the combination of Goldsmith, Takeda and Dotan-Cohen discloses the computer program product of claim 15. 
Goldsmith further discloses further including an executable portion that selects the time slot of the plurality of time slots for [Dotan-Cohen discloses scheduling the meeting having a highest ranked] user aggregation contribution score as compared with other time slots of the plurality of time slots having a lower ranked user aggregation contribution score for the one or more users (Goldsmith, ¶ 45, the system may then inform the user of the best meeting time or times (discloses selecting time slots), considering traffic patterns, likely times that participants will be tired due to jetlag), (Id., ¶ 152, a COO might be scored as less likely to be available just prior to the end of the fiscal year, a CPA might be scored as less likely to be available just prior to the end of the tax year, and an attorney's availability may be scored by checking court calendars for trial or hearing dates (discloses lower ranked score), (Id., ¶ 137, In one embodiment, such a sheet or "checklist" may aggregate (discloses aggregation) all of the data needed for a meeting), (Id., ¶ 115, somebody who fidgets may be preferentially seated near the end of a table, while a person who typically speaks softly but contributes (discloses contribution) significantly to the process during meetings may be seated toward the center of a table). 
Goldsmith does not explicitly disclose … scheduling the meeting having a highest ranked… 
However, Dotan-Cohen discloses … scheduling the meeting having a highest ranked… (Dotan-Cohen, ¶ 101, maximizing attendance of meeting attendees with the highest importance scores may be facilitated, for example, by determining optimal meeting features that reconcile meeting importance scores and likelihood of attendance to establish optimal conditions for a meeting). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the meeting scheduling and attendance record elements of Goldsmith to include the highest ranked elements of Dotan-Cohen in the analogous art of meeting-scheduling resource efficiency for the same reasons as stated for claim 2.

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624